Citation Nr: 0104183	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to retroactive Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the daughter of a highly decorated veteran 
who had active military service from July 1941 to February 
1946.  The veteran died in March 1995.

This matter arises from a May 1998 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


REMAND

Initially, the Board notes that there have been amendments to 
both the regulations (38 C.F.R. § 21.4131, et. seq. (May 
1999)), and the statute governing education benefits.  Most 
significantly, in November 2000, The Veterans Benefits and 
Health Care Act of 2000 was enacted, broadening the effective 
dates for eligibility for education benefits.  Pub. L. No. 
106-419, Title I, Subtitle B, § 113(a), 114 Stat. 1832 (2000) 
(to be codified as amended at 38 U.S.C. § 5113).  The changes 
in this law are for consideration with regard to this claim, 
as the determination in this case was not yet final as of the 
date of the new provisions.  The Act provides that: 

"The amendments made by subsection (a) [amending 
this section] shall apply to applications first 
made under section 3513 of title 38, United States 
Code, that-- 
"(1) are received on or after the date of the 
enactment of this Act; or 
"(2) on the date of the enactment of this Act, are 
pending (A) with the Secretary of Veterans Affairs, 
or (B) exhaustion of available administrative and 
judicial remedies."  The Veterans Benefits and 
Health Care Act of 2000, Pub. L. No. 106-419, § 
113(b), 114 Stat. 1832 (2000). 
In addition, the new statutory provision regarding effective 
dates states that:

When determining the effective date of an award 
under chapter 35 of this title for an individual 
described in paragraph (2) based on an original 
claim, the Secretary may consider the individual's 
application as having been filed on the eligibility 
date of the individual if that eligibility date is 
more than one year before the date of the initial 
rating decision.   The Veterans Benefits and Health 
Care Act of 2000, Pub. L. No. 106-419, 114 Stat. 
1832, to be codified as amended at 38 U.S.C. § 5113 
(b)(1), (2000). 

While the specific language of the statute indicates that the 
Secretary has discretion in determining when an individual's 
application has been filed, it is unclear whether this 
particular claimant is a beneficiary of these expanded 
effective dates in keeping with the purpose of "providing 
opportunities for education to children whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease or injury 
incurred or aggravated in the Armed Forces after the 
beginning of the Spanish-American War, and for the purpose of 
aiding such children in attaining the educational status 
which they might normally have aspired to and obtained but 
for the disability or death of such parent."  38 U.S.C.A. 
§ 3500 (West 1991).  Thus, the Board is of the opinion that 
further adjudication is warranted on this matter.  

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following action: 

The RO should review the appellant's 
claim for educational benefits under the 
revised and expanded effective date 
provision of 38 U.S.C.A. § 5113, The 
Veterans Benefits and Health Care Act of 
2000, Pub. L. No. 106-419, to determine 
whether she is eligible for retroactive 
educational benefits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to ensure that the appellant 
obtains due process of law.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

 

		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



